I concur in the order that the alternative writ of mandamus should be and is recalled and the application for a permanent writ denied. The order entered in the case of Utah Copper Co.
v. Stephen Hayes Estate, Inc., No. 5302, decided by this court on March 28, 1934, and reported in 83 Utah 545, 31 P.2d 624,632, and out of which this proceeding arises, contained the following:
"Since the plaintiff has no legal right to take tracts C and D by these proceedings, the judgment will have to be reversed as to them. But the plaintiff may nevertheless desire to take the other tracts which are described in the complaint, and its right to do so is not seriously controverted by the defendant. The damages to which the defendant is entitled for the several tracts which plaintiff may desire to take have not been separately ascertained or determined, and cannot be determined upon this record. Because of this, the judgment will have to be reversed in its entirety and the cause remanded for a new trial, with directions to the lower court to dismiss the action as to tracts C and D and to proceed to determine the damages to which the defendant is entitled by reason of the taking and the severance of the several other tracts; the parties being given leave to amend their pleadings if they desire to do so, as they may be advised."
In pursuance of that order, plaintiff in its application to this court for a writ of mandamus, among other things, alleges: *Page 402 
"On January 18, 1936, said District Court made and entered its order granting plaintiff's motion for leave to file in said cause said amended and supplemental complaint."
It would appear that the action of the District Court in so doing complied at least with that part of this court's order whereby the trial court was directed to permit the parties to amend their pleadings if they desired so to do. It is then further alleged that the defendant in said cause filed its motion to dismiss said cause as to tracts C and D in the complaint therein described, its demurrer to plaintiff's amended and supplemental complaint, and its motion to strike certain designated parts thereof, and after setting out at considerable length the amended complaint which was filed in the District Court as indicated from the pleading in this cause, plaintiff herein prays that an order be issued from this court,
"directed to and requiring said defendants to show cause why writ of mandamus should not issue, commanding said District Court of the Third Judicial District of the State of Utah, for Salt Lake County, and the Honorable Judges thereof, and each of them, to grant plaintiff's leave not only to amend its said pleadings in substance as set forth in plaintiff's amended and supplemental complaint * * * but to try and determine each and all the issues sought to be raised thereby, to set aside and vacate any order to the contrary, if such shall have been made in said cause, and to proceed in said suit to judgment upon the issues raised by said amended and supplemental complaint. * * *"
Under the order of this court, the judgment was reversed in its entirety and the cause was remanded for a new trial with directions to dismiss the action as to tracts C and D. The record discloses that the court has dismissed the action as to tracts C and D. What proceedings may be pursued, the form which the complaint may take, or the attacks which may be made thereon, do not appear to be within the purview of a writ of mandamus but are matters within the jurisdiction of the trial court and should be pursued by the *Page 403 
trial court as it sees fit, so long as it keeps within the terms of the mandates of this court. It does not appear that the trial court has failed or refused to obey the order or mandate of this court and, so far as appears, no misconstruction of the order has been charged, nor any acts which are beyond the province of the court in carrying out the mandate of this court. If such had been charged or made to appear, the remedy, of course, is generally recognized as a proper one for a writ of mandamus. But in so far as I am able to see, any errors the court may commit in limiting the terms of an amended complaint, in passing upon demurrers or motions filed in attack thereon, are matters which may be reviewed on appeal.